DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered.

I. The Terminal Disclaimer filed on 08/13/2021 is acknowledged. 

II. Applicant’s argument is fully considered but it is not persuasive.
On page 10, Applicant argues that none of the cited references teach “scaling the first estimate of the camera path to align with a plurality of positions of physical features specified in a two-dimensional floorplan of the environment”.

In response: Bjorke in para. [0026] explained determining and/or generating the navigation path can be performed in connection with a 3D reconstruction system that can facilitate automatic and/or semi-automatic generation of 3D models of real-world locations (e.g., houses, apartments, construction sites, office spaces, the camera model 254A is a model that maps each 2D point in a 360-degree image (i.e., as defined by a pair of coordinates identifying a pixel within the image) to a 3D ray that represents the direction of the line of sight from the camera to that 2D point. In one embodiment, the spatial indexing system 130 stores a separate camera model for each type of camera supported by the system 130. Also see, in para. [0031], that 3D scene information (e.g., the captured 3D data) can be processed by a 3D scene alignment process that takes multiple 3D scenes captured from multiple points of view and produces an alignment of some or all of the 3D scenes into a common coordinate frame. In certain implementations, data from 3D sensors can be recorded with a timestamp and/or along with particular captures by a 3D capture device i.e. alignment of positions. Therefore, the stated argument is taught by the combination of the references. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al. (US Patent Number 10,163,271 B1, hereinafter “Powers”) in view of Bjorke et al. (US Publication Number 2018/0143023 A1, hereinafter “Bjorke”).

(1) regarding claim 1:
As shown in figs. 15-17, Powers disclosed a method comprising: 
receiving a sequence of images from an image capture system, the sequence of images captured by a camera of the image capture system as the image capture system is moved along a camera path through an environment (column 2, lines 58-67; note that a user may capture image data associated with a home or another physical environment using a mobile device. In some cases, the mobile device may be equipped with image components capable of capturing high dynamic range data associated with the physical environment. The captured image data may be utilized by a spatial interaction system, such as a remote image system, an application associated with the mobile device, or a combination thereof, to generate the 3D model, 3D textured model, or mesh of the physical environment. Also see column 3, lines 23-31, note that the system may utilize position or pose information determined by the mobile device as the user traverses the physical environment and captures image data);
generating a first estimate of the camera path, the first estimate of the camera path specifying, for images in the sequence of images, a position of the image (column 3, line 58-column 4, line 3; note that the images may be used to generate a walkthrough or stepthrough of the 3D model in which a viewpoint may be created that is representative of the perspective of each of the images. In this manner, the objects within the 3D model may be representative of the actual look and feel (e.g., color, lighting, texture, etc.) associated with the objects of the image. In some examples, the system may also extend or utilize the image data of the captured images to generate or extend the actual look and feel to other perspectives, such that an object within a first viewpoint may include color, lighting, texture, etc. based at least in part on an image associated with a second viewpoint. Also see column 13, lines 59-62); 
automatically generating an immersive model of the environment based on the scaled first estimate of the camera path and received sequence of image (column 13, line 24-29; note that  the spatial interaction system may render the object taking into consideration the lighting, surrounding environment, and occlusion effects 360.degree. around the object using the 3D model and applying the rendering based on the perspective of the viewpoint 800 or the camera pose at the time the image of the viewpoint 800 was captured i.e. immersive view).
Powers disclosed most of the subject matter as described as above except for specifically teaching scaling the first estimate of the camera path to align with a plurality of position of physical features specified in a two-dimensional floorplan of the environment.
However, Bjorke teaches scaling the first estimate of the camera path to align with a plurality of position of physical features specified in a two-dimensional floorplan of the environment (para. [0031], note that 3D scene information (e.g., the captured 3D data) can be processed by a 3D scene alignment process that takes multiple 3D scenes captured from multiple points of view and produces an alignment of some or all of the 3D scenes into a common coordinate frame. Plane objects may be matched using 2D texture features such as a Scale-invariant feature transform (SIFT). Also see para. [0026]).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art for Powers to disclose scaling the first estimate of the camera path to align with a plurality of position of physical features specified in a two-dimensional floorplan of the environment. The suggestion/motivation for doing so would have been in order to efficiently determining and/or generating a navigation path through a captured 3D model (para. [0001]). Therefore, it would have been obvious to combine Powers with Bjorke to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Powers further disclosed the method of claim 1, wherein the camera is a 360-degree camera and the images are 360-degree images (column 28, lines 7-12; note that the spatial interaction system may insert an annotation to the viewpoints associated with the rendered object including 360.degree. view, multiple images of the product, and textual content related to the object (e.g., at least some of the object data).).
	
	(3) regarding claim 3:
Powers further disclosed The method of claim 1, wherein the first estimate of the camera path is generated by performing a simultaneous localization and mapping process on the sequence of images (column 31, lines 36-39; note that the camera pose capturing instruction 2120 may utilize as a simultaneous localization and mapping technique to determine the camera pose 2154 at the time an image is captured). 

(4) regarding claim 4:
Powers further disclosed the method of claim 1, wherein global satellite navigation system (GNSS) signals are substantially attenuated in the environment (column 11, lines 58-63; note that the perspective may be determined by the mobile device by using IMU data, GPS data, or other sensor data collected by the device itself. In this example, the spatial interaction system may utilize the coordinates, IMU data, GPS data or other sensor data to orient and position the image data within the 3D model). 

(5) regarding claim 5:
Powers disclosed most of the subject matter as described as above except for specifically teaching wherein an indoor positioning system (IPS) is not available in the environment.
However, Powers disclosed wherein an indoor positioning system (IPS) is not available in the environment (para. [0003], lines 25-30, note that the mobile device may be equipped with internal measurement units (IMU), global positioning system units (GPS), accelerometers, gyroscopes, magnetometers, or a combination thereof that may be used to collect position and/or orientation data that is usable to identify a position or pose of the mobile device as the image is captured i.e. the IPS is not used).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein an indoor positioning system (IPS) is not available in the environment. The suggestion/motivation for doing so would have been in order to efficiently provide a three-dimensional representation of a physical environment. The three-dimensional representation including annotation data associated with particular objects and/or viewpoints of the three-dimensional representation. In some cases, the viewpoints may be rendered using image data associated with a photograph captured from a corresponding viewpoint within the physical environment (abs.). Therefore, it would have been obvious for Powers to obtain the invention as specified in claim 5.

(6) regarding claim 6:
Powers further disclosed the method of claim 1, further comprising: 
receiving motion data from the image capture system, the motion data collected by an inertial measurement unit (IMU) of the image capture system as the image capture system is moved along the camera path (column 3, lines 23-31; note that the system may utilize position or pose information determined by the mobile device as the user traverses the physical environment and captures image data. For instance, the mobile device may be equipped with internal measurement units (IMU), global positioning system units (GPS), accelerometers, gyroscopes, magnetometers, or a combination thereof that may be used to collect position and/or orientation data that is usable to identify a position or pose of the mobile device as the image is captured); 
generating a second estimate of the camera path based on the motion data, wherein generating the combined estimate of the camera path is further based on the second estimate of the camera path (column 3, lines 34-41; note that the system may also analyze the image to identify which of the sub-models are associated with the position or pose of the mobile device. In another example, the system may be configured to determine the pose of the mobile device as the user traverses the physical environment and captures image data by performing simultaneous localization and mapping (SLAM) processes with respect to the captured image data and position data collected by the IMUs, GPS units, accelerometers, gyroscopes, magnetometers, or a combination thereof).

(7) regarding claim 12:
Powers further disclosed the method of claim 1, further comprising: determining, for each image in the sequence of images, an orientation of the camera when the image was captured (column 3, lines 26-31; note that the mobile device may be equipped with internal measurement units (IMU), global positioning system units (GPS), accelerometers, gyroscopes, magnetometers, or a combination thereof that may be used to collect position and/or orientation data that is usable to identify a position or pose of the mobile device as the image is captured). 

(8) regarding claim 13:
Powers further disclosed the method of claim 1, wherein generating the first estimate of the camera path comprises generating a plurality of camera path segments (fig. 11, column 14, lines 1-4; note that the user 1112 may capture video or successive still image data using a camera, or the mobile device 1114 as the user 1112 walks or moves from room 1102 to room 1108, such as along path 1116).

The proposed rejection of Powers and Bjorke for method claims 1, 3, 6, 13, render obvious the steps of the non-transitory computer readable claims 15-18 and the system claim 20 (fig. 1, system of the invention) because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 1, 3, 6, 13 are equally applicable to claims 15-18 and 20.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers and Bjorke, and further in view of Haras et al. (NPL “Statistical Segmentation and Structural Recongition for Floorplan Interpretation”, 2013).

(1) regarding claim 7:
Powers disclosed most of the subject matter as described as above except for specifically teaching wherein generating the scaled estimate of the camera path comprises: generating a grid map based on the floorplan, the grid map comprising a plurality of nodes and edges, each of the edges connecting a first node and a second node of the plurality of nodes and specifying a transition score representing a traversability of a space between the first node and the second node, the transition score generated based on physical features in the floorplan between the first node and the second node.
However, Haras disclosed generating a grid map based on the floorplan (section 3,2.1, note that All the images are split into overlapped squared patches in order to extract and describe common information concerning neighbor pixels. The use of an overlapping grid provides two main advantages with respect to a non-overlapped one), the grid map comprising a plurality of nodes and edges (section 4.1.2, para. [0002], note that the nodes are the segments obtained from the vectorization, and the edges represent binary junctions among connected nodes. The attributes of the nodes are the thickness of the line segment extracted from the skeletonization and the geometrical coordinates of the end-points of the segment), each of the edges connecting a first node and a second node of the plurality of nodes and specifying a transition score representing a traversability of a space between the first node and the second node (section 4.2.1, para. [0003], note that The goal function to be minimized at each certain node n in the search is defined by the summation of the real cost of the traversed path g(n) and the expected distance to the goal), the transition score generated based on physical features in the floorplan between the first node and the second node (secion 5.3, para. [0002], note that a match score table is constructed using the ground truth and the detected rooms. Each entry in the match score table provides the overlapping between a room in the ground truth and a room detected by the system.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein generating the scaled estimate of the camera path comprises: generating a grid map based on the floorplan, the grid map comprising a plurality of nodes and edges, each of the edges connecting a first node and a second node of the plurality of nodes and specifying a transition score representing a traversability of a space between the first node and the second node, the transition score generated based on physical features in the floorplan between the first node and the second node. The suggestion/motivation for doing so would have been in order to efficiently provide automatic detection and segmentation of rooms in any kind of floor plan, with any type of graphical notation (1. introduction). Therefore, it would have been obvious to combine Powers, Bjorke and Heras to obtain the invention as specified in claim 7.


(2) regarding claim 8:
Powers disclosed most of the subject matter as described as above except for specifically teaching wherein the physical features in the floorplan include a doorway, and wherein the presence of a doorway in the floorplan between the first node and the second node to a higher transition score for the edge between the first node and the second node.
However, Haras disclosed wherein the physical features in the floorplan include a doorway, and wherein the presence of a doorway in the floorplan between the first node and the second node to a higher transition score for the edge between the first node and the second node (section 4.2.1, para. [0004], note that for each resulting connection between walls, a virtual node is added to the wall-graph with the respective attribute; door or window. This process is shown graphically in Fig. 7d. The resulting graph, since it contains nodes attributed).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the physical features in the floorplan include a doorway, and wherein the presence of a doorway in the floorplan between the first node and the second node to a higher transition score for the edge between the first node and the second node. The suggestion/motivation for doing so would have been in order to efficiently provide automatic detection and segmentation of rooms in any kind of floor plan, with any type of graphical notation (1. introduction). Therefore, it would have been obvious to combine Powers, Bjorke and Heras to obtain the invention as specified in claim 8.

(3) regarding claim 9:
Powers disclosed most of the subject matter as described as above except for specifically teaching wherein the physical features in the floorplan include a wall, and wherein the presence of a wall in the floorplan between the first node and the second node leads to a lower transition score for the edge between the first node and the second node.
However, Haras disclosed wherein the physical features in the floorplan include a wall, and wherein the presence of a wall in the floorplan between the first node and the second node leads to a lower transition score for the edge between the first node and the second node (section 5.4, para. [0003], note that wall segmentation on the rest of the datasets is a big deal more challenging and therefore not that accurate. The lower resolution and the slightly different notation for exterior and interior walls increase the false-positives rate, mainly given by the detection of symbols that are modeled similarly to interior walls in the TexturedSet.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the physical features in the floorplan include a wall, and wherein the presence of a wall in the floorplan between the first node and the second node leads to a lower transition score for the edge between the first node and the second node. The suggestion/motivation for doing so would have been in order to efficiently provide automatic detection and segmentation of rooms in any kind of floor plan, with any type of graphical notation (1. introduction). Therefore, it would have been obvious to combine Powers, Bjorke and Heras to obtain the invention as specified in claim 9.

(4) regarding claim 10:
Powers disclosed most of the subject matter as described as above except for specifically teaching wherein generating the scaled estimate of the camera path further comprises: performing a map matching process on the grid map and the first estimate of the camera path to generate the combined estimate of the camera path.
However, Haras disclosed wherein generating the scaled estimate of the camera path further comprises: performing a map matching process on the grid map and the first estimate of the camera path to generate the combined estimate of the camera path (section 5.3, para. [0002], note that a match score table is constructed using the ground truth and the detected rooms. Each entry in the match score table provides the overlapping between a room in the ground truth and a room detected by the system.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein generating the scaled estimate of the camera path further comprises: performing a map matching process on the grid map and the first estimate of the camera path to generate the combined estimate of the camera path. The suggestion/motivation for doing so would have been in order to efficiently provide automatic detection and segmentation of rooms in any kind of floor plan, with any type of graphical notation (1. introduction). Therefore, it would have been obvious to combine Powers, Bjorke and Heras to obtain the invention as specified in claim 10.

Allowable Subject Matter
Claims 11, 14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art made of record does not teach “identifying a node along the camera path; generating a score for each of a plurality of other nodes in the grid map, the score for each of the other nodes generated based on the transition scores for the one or more edges between the identified node and the other node; identifying one of the other nodes having a highest score; and selecting the identified other node as a next node along the camera path” as recited in claim 11. The prior art made of record do not teach “wherein generating the scaled estimate of the camera path further comprises aligning each camera path segment of the plurality of camera path segments with the floorplan, the aligning of each camera path segment comprising: generating a plurality of candidate camera paths, each of the candidate camera paths generated by performing one or more of a scaling operation and a rotation operation on the camera path segment, generating a consistency score for each of the candidate camera paths, the consistency score representing a degree of consistency between the candidate camera path and the physical features in the floorplan; and selecting the candidate camera path having the highest consistency score”, as recited in claims 14 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhang et al. (US Patent Number 8,705,893 B1) disclosed a system which generates a floor plan of a building includes: a camera which obtains a series of images as it is moved, each image represented by a first data set representing color and a second 3D data set representing depth. A processor generates the floor plan from the image data, defined by polylines that represent structures of the building and polygons that represent an area which has been observed by the camera.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674